Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/06/2022 has been entered.
Claim Status
Claims 1–20, and 25-26 are pending, claims 21-24 are canceled, and claims 25-26 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 12-15 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20160205676 A1, hereinafter Chen in view of Takeda et al. US 20190254049 A1, hereinafter Takeda.
Regarding claim 1, Chen teaches a method performed by a device (Chen: para. [0006-0011]), the method comprising:
receiving an indication from a network, the indication requesting the device to feedback channel state information (Chen: para. [0029 & 0068] a UE may detect a CSI reporting trigger that mandates CSI reporting according to channel conditions at during one or more symbols in a particular subframe region) corresponding to at least one selected from 
a first transmit time interval length operation and a second transmit time interval length operation (Chen: para. [0029] the CSI reporting trigger may be received from a network entity according to a communication technology that uses a TTI on the order of one symbol of a legacy LTE subframe, or on the order of 70-90 microseconds, such a communication technology may be referred to as an Ultra Low Latency (ULL) communication technology (e.g., ULL LTE, ULL system, ULL));
when the indication requests channel state information feedback for the first transmit time interval length operation: determining a first reference transmit time interval of a first transmit time interval length based on the transmit time interval in which the indication is received (Chen: para. [0029 & 0070 & 0087-0088] receiving a CSI reporting trigger, and para. [0072] two types of CSI reporting triggers, which correspond to two different communication technologies: 1) legacy CSI reporting trigger, and 2) ULL CSI reporting trigger. In para. [0029], Chen teaches that CSI reporting trigger may be received from a network entity according to a communication technology that uses a TTI on the order of one millisecond or on the order of 70-90 microseconds. Therefore, the type of trigger, either 1) legacy CSI reporting trigger or 2) ULL CSI reporting trigger, serves as indication, which allows UE to determine which one of the two types of CSI reporting trigger the network entity is requesting, and response according to their corresponding TTIs: 2) ULL CSI reporting trigger associated with a communication having a first TTI (e.g., a ULL one symbol TTI CSI process), and 1) legacy CSI reporting trigger associated with a second TTI (e.g., a legacy LTE 1 ms TTI CSI as shown in para. [0078 & 0080]. In this case, receiving  a ULL CSI reporting trigger corresponds to “first reference transmit time interval of a first transmit time interval length based on the transmit time interval in which the indication is received”); and deriving at least one selected from a channel measurement to compute the channel state information using reference signals associated with the first reference transmit time interval (Chen: para. [0029 & 0034] the CSI reporting trigger may be received from a network entity according to a communication technology that uses a TTI on the order of one symbol of a legacy LTE subframe, or on the order of 70-90 microseconds, such a communication technology may be referred to as an Ultra Low Latency (ULL) communication technology (e.g., ULL LTE, ULL system, ULL)), and 
an interference measurement to compute the channel state information using measurements made on resource elements associated with the first reference transmit time interval (Chen: para. [0072] the legacy and ULL triggers (e.g., reporting requests received from a network entity) may indicate separate interference measurement resources for CSI reporting); and
when the indication requests channel state information feedback for the second transmit time interval length operation (Chen: para. [0029] the CSI reporting trigger may be received from a network entity according to a communication technology that uses a TTI on the order of one millisecond, such a communication technology may be referred to as a “legacy” communication technology (e.g., legacy LTE, legacy system)): 
determining a second reference transmit time interval of a second transmit time interval length based on the transmit time interval in which the indication is received (Chen: para. [0029 & 0070 & 0087-0088] receiving a CSI reporting trigger, and para. [0072] two types of CSI reporting triggers, which correspond to two different communication technologies: 1) legacy CSI reporting trigger, and 2) ULL CSI reporting trigger. In para. [0029], Chen teaches that CSI reporting trigger may be received from a network entity according to a communication technology that uses a TTI on the order of one millisecond or on the order of 70-90 microseconds. Therefore, the type of trigger, either 1) legacy CSI reporting trigger or 2) ULL CSI reporting trigger, serves as indication, which allows UE to determine which one of the two types of CSI reporting trigger the network entity is requesting, and response accordingly para. [0029 & 0034]. In para. [0078] Chen further teaches 2) ULL CSI reporting trigger associated with a communication having a first TTI (e.g., a ULL one symbol TTI CSI process), and 1) legacy CSI reporting trigger associated with a second TTI (e.g., a legacy LTE 1 ms TTI CSI). In this case, receiving  a legacy CSI reporting trigger corresponds to “second reference transmit time interval of a second transmit time interval length based on the transmit time interval in which the indication is received”); and 
deriving at least one selected from a channel measurement to compute the channel state information using reference signals associated with the second reference transmit time interval (Chen: para. [0029 & 0034] the CSI reporting trigger may be received from a network entity according to a communication technology that uses a TTI on the order of one millisecond), and an interference measurement to compute the channel state information using measurements made on resource elements associated with the second reference transmit time interval (Chen: para. [0072] the legacy and ULL triggers (e.g., reporting requests received from a network entity) may indicate separate interference measurement resources for CSI reporting),
wherein the first transmit time interval length operation has one selected from
a shorter time duration than the second transmit time interval length operation (Chen: para. [0029 & 0036 & 0043] Ultra Low Latency (ULL) communication technology uses a TTI on the order of one symbol of a legacy LTE subframe, or on the order of 70-90 microseconds, which is shorter than legacy system uses a TTI on the order of one millisecond), or a same time duration  as the second transmit time interval length operation but is associated with a shorter communication processing time than a communication processing time associated with the second transmit time interval operation,
wherein determining the first reference transmit time interval comprises determining the first reference transmit time interval, and wherein determining the second reference transmit time interval comprises determining the second reference transmit time interval (Chen teaches the claim limitation “determining a first or a second reference TTI of a first or second TTI length based on the TTI in which the indication is received” in para. [0029] teaches UE receives a CSI reporting trigger, and this trigger can be one of the two types of CSI reporting triggers, which correspond to two different communication technologies: 1) legacy CSI reporting trigger, and 2) ULL CSI reporting trigger. The type of trigger, either 1) legacy CSI reporting trigger or 2) ULL CSI reporting trigger, serves as indication, which allows UE to determine which one of the two types (TTIs with their corresponding lengths) of CSI reporting trigger the network entity is requesting, and response according to the requested TTI with its corresponding length: 1) legacy CSI reporting trigger associated with a second TTI (e.g., a legacy LTE 1 ms TTI CSI as shown in para. [0078 & 0080] and Fig. 7 and para. [0067] of time domain; and 2) ULL CSI reporting trigger associated with a communication having a first TTI (e.g., a ULL one symbol TTI CSI process, or 70-90 microseconds) and Fig. 7 and para. [0067 & 0029] of time domain. In other words, Chen teaches the UE receives CSI reporting trigger, determines TTI CSI with its corresponding TTI length (one of two TTIs as cited above) based on the TTI indicated by the CSI reporting trigger (indication))
It is noted that Chen does not explicitly disclose: 
wherein the indication is received in a third transmit time interval, wherein determining the first reference transmit time interval comprises determining the first reference transmit time interval is the third transmit time interval in which the indication is received, and wherein determining the second reference transmit time interval comprises determining the second reference transmit time interval is the third transmit time interval in which the indication is received.
However, Takeda from the same or similar fields of endeavor teaches the use of:
wherein the indication is received in a third transmit time interval, 
(Takeda: para. [0138] transmission/reception section 103 transmits a reporting request to trigger reporting of A-CSI by applying the shortened TTI. Further, the transmission/reception section 103 transmits information on a transmission period to be applied to transmission of P-CSI and/or resources. In this case, the transmission/reception section 103 may transmit information on the TTI (for example, whether to transmit in subframe or in shortened TTI) to be applied to transmission of P-CSI),
wherein determining the first reference transmit time interval comprises determining the first reference transmit time interval is the third transmit time interval in which the indication is received, and wherein determining the second reference transmit time interval comprises determining the second reference transmit time interval is the third transmit time interval in which the indication is received (Takeda: para. [0163] control section 401 may also determine which of A-CSI and P-CSI to transmit based on reception timing, which was  para. [0138]  transmission/reception section 103 may transmit information on the TTI). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Takeda in the method of Chen. One of ordinary skill in the art would be motivated to do so for to properly perform communication even in the case where the shortened TTI and/or processing time reduction is introduced (Takeda: para. [0021]).

Regarding claim 2, Chen and Takeda teach the method according to claim 1, wherein the first reference transmit time interval comprises a first set of frequency resources, wherein the second reference transmit time interval comprises a second set of frequency resources, and wherein the first set of frequency resources and the second set of frequency resources are different (Chen: para. [0071-0072] a set of carriers, REGs, subbands, or the like for which CSI is generated and transmitted may differ, or the processes involved in the generation of the CSI may differ, based on whether the CSI reporting trigger was received for a legacy communication or ULL communication).

Regarding claim 8, Chen and Takeda teach the method according to claim 1, wherein the indication requests the device to feedback channel state information corresponding to at least one selected from a first transmit time interval length operation in a control channel associated with the first transmit time interval length operation, and a second transmit time interval length operation in a control channel associated with the second transmit time interval length operation (Chen: para. [0067-0068 & 0073] a UE may detect a CSI reporting trigger (of either legacy or ULL system) that mandates CSI reporting according to channel conditions at during one or more symbols in a particular subframe region. Where one or more symbols for CSI generation are associated with control region 702, the UE may generate CSI based at least one common reference signal (CRS) received in the control region. Furthermore, where the CSI reporting trigger is associated with one or more symbols of grey region 704 in control region).

Regarding claim 9, Chen and Takeda teach the method according to claim 1, further comprising determining whether the channel state information feedback indication is for the first transmit time interval length operation or the second transmit time interval length operation based on a control field corresponding to the indication, where the control field is received in control signaling from a network (Chen: para. [0067-0073] a UE may detect a CSI reporting trigger (of either legacy or ULL system) that mandates CSI reporting according to channel conditions at during one or more symbols in a particular subframe region. Where one or more symbols for CSI generation are associated with control region 702, the UE may generate CSI based at least one common reference signal (CRS) received in the control region. Furthermore, where the CSI reporting trigger is associated with one or more symbols of grey region 704 in control region. In para. [0029], Chen teaches that CSI reporting trigger may be received from a network entity according to a communication technology that uses a TTI on the order of one millisecond or on the order of 70-90 microseconds. Therefore, the type of trigger, either 1) legacy CSI reporting trigger or 2) ULL CSI reporting trigger, serves as indication, which allows UE to determine which one of the two types of CSI reporting trigger the network entity is requesting, and response according to their corresponding TTIs: 2) ULL CSI reporting trigger associated with a communication having a first TTI (e.g., a ULL one symbol TTI CSI process), and 1) legacy CSI reporting trigger associated with a second TTI (e.g., a legacy LTE 1 ms TTI CSI as shown in para. [0078 & 0080]).

Regarding claim 12, Chen and Takeda teach the method according to claim 1, wherein the indication is provided by a layer higher than physical layer signaling (Chen: para. [0056-0059] layer 2 signaling), and
wherein the indication requests channel state information feedback to be reported in a plurality of time instances (Chen: para. [0071-0072] a set of carriers, REGs, subbands, or the like for which CSI is generated and transmitted may differ, or the processes involved in the generation of the CSI may differ, based on whether the CSI reporting trigger was received for a legacy communication or ULL communication. In addition, Chen in para. [0085] teaches a number of CSI reporting processes).

Regarding claim 13, Chen and Takeda teach the method according to claim 12, wherein the time instances in the plurality of time instances are equidistant in time (Chen: para. [0070-0072] periodic CSI reporting). 

Regarding claim 25, Chen and Takeda teach the method according to claim 1, wherein the third transmit time interval starts at a particular symbol in the time domain
(Takeda [0138] transmission/reception section 103 transmits a reporting request to trigger reporting of A-CSI by applying the shortened TTI. Further, the transmission/reception section 103 transmits information on a transmission period to be applied to transmission of P-CSI and/or resources. In this case, the transmission/reception section 103 may transmit information on the TTI. Para. [0096] and FIG. 10 shows in the case of performing reception or decoding of downlink control information including CSI triggering after starting P-CSI transmission, and the TTI starts at a particular symbol in the time domain). One of ordinary skill in the art would be motivated to do so for to properly perform communication even in the case where the shortened TTI and/or processing time reduction is introduced (Takeda: para. [0021]).

Regarding claim 14-15 and 26, Chen and Takeda a controller that controls operations of the apparatus (Chen: figure 6 659 controller); and a transceiver that receives (Chen: figure 6 654 transceiver) and disclose all the limitations as discussed in the rejection of claims 1-2 and 25, therefore apparatus claims 14-15 and 26 are rejected using the same rationales.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Takeda as applied to claims 1 and 14 above, and further in view of Yang et al. US 20170289985 A1, hereinafter Yang.
Regarding claims 3 and 16, Chen and Takeda teach the method according to claim 2, wherein at least one selected from the first set of frequency resources and the second set of frequency resources is determined (Chen: para. [0029]). Chen and Takeda do not explicitly disclose: at least one selected from the first set of frequency resources and the second set of frequency resources is determined at least based on system bandwidth split between the first transmit time interval length operation and the second transmit time interval length operation.
However, Yang from the same or similar fields of endeavor teaches the use of: at least one selected from the first set of frequency resources and the second set of frequency resources is determined at least based on system bandwidth split between the first transmit time interval length operation and the second transmit time interval length operation (Yang: para. [0008] The UE configures one or more short transmission time interval (sTTI) regions over a normal TTI region in a system bandwidth). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yang in the method of Chen and Takeda. One of ordinary skill in the art would be motivated to do so for allowing UE obtains one or more sTTI regions for the UE based on the decoded one or more low latency control channels and the one or more normal latency channels (Yang: para. [0033]).

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Takeda as applied to claims 1 and 14 above, and further in view of Nogami et al. (US 20180048447 A1), hereinafter Nogami.
Regarding claims 4 and 17, Chen and Takeda teach the method according to claim 2, Chen does not explicitly disclose: further comprising deriving and reporting at least one selected from a first channel quality indicator index based on the first reference transmit time interval, and a second channel quality indicator index based on the second reference transmit time interval.
However, Nogami from the same or similar fields of endeavor teaches the use of: deriving and reporting at least one selected from a first channel quality indicator index based on the first reference transmit time interval, and a second channel quality indicator index based on the second reference transmit time interval (Nogami: para. [0183-0185] For CSI reporting, a UE 102 may derive for each channel quality indicator (CQI) value reported in uplink subframe n the highest CQI index between 1 and 15 which satisfies the following condition according to whether it is a normal RTT CSI reference resource or sRTT CSI reference resource). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nogami in the method of Chen and Takeda. One of ordinary skill in the art would be motivated to do so in order to ensure sufficient processing time for CSI calculation (Nogami: para. [0185]).

Regarding claim 11, Chen and Takeda teach the method according to claim 1, further comprising:
determining the channel state information feedback indication is for the first transmit time interval length operation based on a first radio network identifier (Chen: para. [0085] CSI processes for a special treatment can be based on a CSI process identifier, a cell index identifier); and determining the channel state information feedback indication is for the second transmit time interval length operation based on a second radio network identifier (Chen: para. [0085] CSI processes for a special treatment can be based on a CSI process identifier, a cell index identifier). Chen and Takeda do not explicitly disclose: a first radio network temporary identifier and a second radio network temporary identifier. However, Nogami from the same or similar fields of endeavor teaches the use of: a first radio network temporary identifier and a second radio network temporary identifier (Nogami: para. [0118-0123] C-RNTI or SPS C-RNTI). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nogami in the method of Chen and Takeda. One of ordinary skill in the art would be motivated to do so in order to allow UE monitoring of PDCCH (Nogami: para. [0118-0123]).

Allowable Subject Matter
Claims 5–7, 10 and 18–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Horiuchi et al. US20190174493A1 in para. [0062] a long TTI is 1 msec, which is a subframe length of LTE, and normal LTE operation is performed in the long TTI. Hereinafter, TTIs having different TTI lengths are referred to as a long TTI (or simply as a TTI) and a short TTI (sTTI). 

Zhang et al. US 20170164363 A1 in para. [0060] teaches determine, according to the first control message, the corresponding TTI length for transmitting the data. 

Ji et al. US 20150334729 A1 in para. [0044] teaches the processor 304 may include resource assignment and TTI control circuitry 341, configured to generate, schedule, and modify a resource assignment or grant of time-frequency resources. The resource assignment and TTI control circuitry 341 may further be configured to determine the TTI to utilize for uplink and downlink transmissions, e.g., whether data transmissions should utilize a first, long TTI, or a second, short TTI. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468